McCay, Judge.
This case turns solely on the question'whether the verdict of. guilty is so entirely unsupported by the testimony as to make the verdict illegal. It is assumed that if the evidence leaves-the mind of this Court in doubt as to the guilt of the accused, that the verdict is illegal! We do not so understand the rule. If the jury doubt, it is their duty to acquit; but if they have found the defendant guilty, and the Judge has refused a new trial, the evidence must be so . shockingly- insufficient as to' satiy' *343Court that no reasonable mind could fail to doubt. The object with which we look into the testimony is to determine the state of the mind of the jury. We strive to discover, not so much the guilt or innocence of the prisoner, as whether the jury have made an honest verdict, and have not acted by mistake, passion or prejudice. To apply-this rule to this case, we cannot say that a fair-minded jury might not, from this testimony, have been satisfied beyond a reasonable doubt, of the guilt of the accused. It is a very fair inference that the prisoner put a false beard on his chin after the lady got past him, and had it there when he came up to the person robbed. This supposition would clear up almost all doubt of his guilt, and this supposition is almost inevitable, because of the singular difference of these two witnesses as to the presence or absence of a beard on the same man, at almost the same time. For it is clear that the man the lady saw without a beard was the same man who, with a beard, *aided in the robbery. The evidence of the accomplice is worth very little. Indeed, when the defense failed to show that there was any such man about Atlanta' at that time as he names, referring, as he does, to Rice, and others who knew him, the argument that Sharp' is a myth is very strong. The statement of the colored woman as to Sharp has but little weight, since that the man she testifies was Sharp, depends on the prisoner’s and his accomplice’s statements, made to her, too, after the arrest. On the whole, while the proof of the identity of the prisoner with the robber is not proven as clearly as identity is sometimes proven, we can easily see how an honest jury might feel no reasonable doubt of that identity.
Judgment affirmed.